Citation Nr: 0806566	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-10 018	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for malaria.

3.  Entitlement to service connection for left foot 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1978 rating decision from the New 
Orleans, Louisiana, Regional Office (RO) and a January 2005 
rating decision from the Montgomery, Alabama, RO of the 
Department of Veterans Affairs (VA).  

The veteran's PTSD and left foot disability claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDING OF FACT

The veteran's service-connected malaria is not active and 
manifests no residuals.


CONCLUSION OF LAW

The criteria for a compensable rating for malaria are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.88, 4.88b, Diagnostic Code 6304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, VA's duty to notify was satisfied by way of a letter 
sent to the appellant in August 2004 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA inpatient and 
outpatient treatment records from June 1975 to January 2006.  
The veteran was provided an opportunity to set forth his 
contentions during the hearing before a Veterans Law Judge, 
which the veteran cancelled in March 2006.  The appellant was 
afforded a VA medical examination in August 2004.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R § 4.1, in determining the 
present level of a disability for any increased evaluation 
claims, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2007). After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. § 
5107.

The veteran seeks a compensable rating for his service-
connected malaria.  The veteran's malaria is currently rated 
as noncompensable (0 percent) under Diagnostic Code 6304, for 
malaria.  This Diagnostic Code provides for a 100 percent 
rating for malaria as an active disease process.  The Note 
provides that the diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  For malaria 
which is no longer active, the veteran is to be rated based 
on any residuals such as liver or spleen damage. 

A VA examination of April 1998 indicates that the veteran had 
not had a malaria relapse since service in 1969, during which 
he had had three bouts of malaria.  VA treatment records of 
July and September 2000 indicate a possible history of 
Hepatitis B and C.  In December 2003, the veteran's brother 
wrote regarding the veteran's claim for increased 
compensation for malaria that the veteran suffered from 
Hepatitis C, which the veteran believed he contracted in 
Vietnam.  In May 2004, the veteran's mother provided a 
statement to the same effect.

An August 2004 VA examination diagnosed the veteran with 
liver disease with hepatomegaly and jaundice, with positive 
Hepatitis C laboratory results.  An abdominal echogram 
indicated cirrhosis with secondary signs of portal 
hypertension including ascites, recanalized paraumbilical 
vein, and splenomegaly, also cholelithiasis. and mildly 
echogenic kidneys with a non-specific finding, possibly 
suggesting medical renal disease.  In February 2005, the 
veteran stated that he believed his liver, jaundice, and 
hepatomegaly conditions were not related to IV drug use, but 
to his malaria.  He stated he continued to suffer from 
malarial conditions, which occasionally were quite severe and 
debilitating.  VA records of August 2006 show that the 
veteran was treated for Hepatitis C, but no connection was 
made to his malaria.

The Board notes that, the veteran's statements and those of 
his family cannot amount to competent medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Significantly, the Board notes that, under Diagnostic Code 
6304, relapses of malaria must be confirmed by the presence 
of malarial parasites in blood smears. In the present case, 
no such parasites were identified. Further, recent medical 
records are negative for any current impairment attributable 
to the veteran's malaria. In the absence of any current 
impairment, a compensable rating is not warranted. In every 
case where the requirements for a compensable rating are not 
met, a zero percent evaluation may be assigned, even if the 
diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. § 4.31 (2007).

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's service-connected 
malaria, as no current impairment has been demonstrated.  
Thus, entitlement to a compensable rating must be denied.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's service-connected malaria has 
resulted in frequent hospitalizations or has interfered with 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  


ORDER

A compensable rating for malaria is denied.

REMAND

As to his PTSD claim, the Board notes that although the most 
recent VA medical examination for PTSD was conducted in July 
2004, and in January 2006 and November 2007 the veteran 
claimed that his PTSD had increased in severity.  As such, VA 
is required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his PTSD.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.  

As to his left foot disability claim, in February 1978, the 
RO denied service connection for this condition.  In a March 
1978 statement, the veteran submitted a Notice of 
Disagreement challenging that determination.  To date, VA has 
not issued him a Statement of the Case (SOC) on this issue.  
Under the circumstances, the Board has no discretion and is 
obliged to remand this issue to the RO for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  VA should contact the appellant and 
request that he provide information as to 
the dates of any treatment received for 
his service-connected PTSD since January 
2005, and to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  If records 
are unavailable, please have the health 
care provider so indicate.

2.  After completion of the above, VA 
should schedule the veteran for a 
psychiatric examination to determine the 
current nature and extent of his 
psychiatric disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should perform tests deemed necessary.  
The examiner must comment on the severity 
and manifestations of the condition, 
state whether and to what extent it 
impairs his ability to work, and opine as 
to whether it is at least as likely as 
not that the veteran uses alcohol due to 
his service-connected psychiatric 
disability.  He or she must also estimate 
the veteran's Global Assessment of 
Functioning (GAF) score.  The rationale 
for all opinions and conclusions should 
be set forth in a legible report.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the appellant's claim for increased 
compensation for service connected PTSD.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

4.  As to his left foot disability 
claim, the RO must issue the veteran an 
SOC, to include notification of the 
need to timely file a Substantive 
Appeal to perfect his appeal on this 
issue.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The purpose of this remand is to further assist the appellant 
by developing evidence in the claim.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (7).


 Department of Veterans Affairs


